                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7      GUARDANT HEALTH, INC.,                            Case No. 19-mc-80131-SVK
                                   8                    Plaintiff,
                                                                                            ORDER APPOINTING SPECIAL
                                   9             v.                                         MASTER
                                  10      PERSONAL GENOME DIAGNOSTICS,
                                          INC., et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          As set forth in this Court’s December 3, 2019 order (Dkt. 25), the Court has determined

                                  14   that the appointment of a Special Master is appropriate to review the Parties’ instant discovery

                                  15   dispute. See Fed. R. Civ. P. 53(a)(1). Pursuant to Rule 53(b)(1), the hearing on December 3,

                                  16   2019, and the stipulation filed by the Parties on December 12, 2019 (Dkt. 34), all Parties have

                                  17   notice of the Court’s intent to appoint a Special Master and have had an opportunity to be heard

                                  18   with respect to such appointment. Accordingly, the Court ORDERS as follows:

                                  19          1. The Court appoints Mark LeHocky, Esquire (hereinafter “Special Master”) to serve as

                                  20   Special Master for the purpose of assisting this Court in reviewing 637 documents that

                                  21   Respondents Wilson Sonsini Goodrich & Rosati, P.C. and attorney Vern Norviel (collectively,

                                  22   “Respondents”) purport to be non-responsive to Movant Personal Genome Diagnostics, Inc.’s

                                  23   (“PGDx”) requests for production. After reviewing Mr. LeHocky’s declaration (Dkt. 37), the

                                  24   Court finds that the Special Master does not have a relationship with the parties, attorneys, action,

                                  25   or this Court that would require disqualification under 28 U.S.C. § 455. Additionally, the Parties

                                  26   stipulated to the appointment of Mr. LeHocky as the Special Master.

                                  27   ////

                                  28   ////
                                   1       I.       DUTIES OF THE SPECIAL MASTER

                                   2             2. Except as specifically set forth below, the Special Master will possess the full authority

                                   3   permitted under Rule 53(c) of the Federal Rules of Civil Procedure to perform the duties set forth

                                   4   in this order.

                                   5             3. The Special Master shall review the disputed documents in-camera and determine

                                   6   whether any of the disputed documents are responsive to PGDx’s request for documents are

                                   7   modified by this Court in Dkt. 14, and if responsive, if any such documents are privileged.

                                   8             4. The Special Master shall proceed with all reasonable diligence, in accordance with the

                                   9   protocol described in this order and Rule 53(b)(2). The Special Master shall have discretion to set

                                  10   additional procedures as he sees fit.

                                  11       II.      PROTOCOL

                                  12             5. Pursuant to stipulation, the documents to be reviewed are 637 documents that
Northern District of California
 United States District Court




                                  13   Respondents claim are non-responsive to PGDx’s requests for production.

                                  14             6. Upon the Special Master’s appointment, the Parties shall provide the Special Master

                                  15   with copies of the Parties’ submissions regarding this dispute and this Court’s prior orders.

                                  16             7. Pursuant to stipulation, Respondents shall provide to the Special Master copies of at

                                  17   least 102 documents (143 with families) as their first production of documents. This first

                                  18   production is to be made on or before January 6, 2020. After the first production, Respondents

                                  19   shall make rolling productions of the remaining documents to the Special Master as they obtain

                                  20   client consent and complete any agreed-upon redactions. Respondents shall provide the

                                  21   documents in the form(s) specified by the Special Master (e.g., paper or electronic media).

                                  22             8. Pursuant to stipulation, each party may submit an ex parte confidential submission,

                                  23   consisting of no more than five pages, to the Special Master explaining the background of the

                                  24   dispute and providing context for the documents. This submission must be made to the Special

                                  25   Master on or before January 6, 2020 in the form specified by the Special Master (e.g., paper or

                                  26   electronic media). Each of Respondents’ rolling productions may be accompanied by a

                                  27   confidential submission of no more than one page.

                                  28             9. Pursuant to stipulation, the Special Master shall review the documents in camera.
                                                                                           2
                                   1                10. The documents provided to the Special Master will be designated “Highly Confidential

                                   2   – Special Master/Court’s Eyes Only” and, absent further order of the Court, will only be disclosed

                                   3   to the Special Master, the Court, and their employees necessary to assist in the Special Master’s

                                   4   review. Respondents do not waive privilege or confidentiality based on the Special Master’s or

                                   5   the Court’s review.

                                   6                11. In resolving disputes about responsiveness, the Special Master may: permit the Parties

                                   7   to communicate on an ex parte basis with the Special Master, with notice to all other Parties (see

                                   8   Dkt. 25 at 2); hear oral argument; and conduct other proceedings that the Special Master deems

                                   9   necessary to resolve the disputes. The Special Master may adopt any reasonable procedural

                                  10   requirements, with notice to the Parties thereof.

                                  11         III.      REPORTS AND RECOMMENDATIONS

                                  12                12. Pursuant to stipulation, the Special Master shall report to the Court his recommended
Northern District of California
 United States District Court




                                  13   resolution of the Parties’ dispute by February 18, 2020.1

                                  14                13. The Special Master shall file other reports as the Court may direct.

                                  15                14. Pursuant to stipulation, the Special Master’s process and report will not disclose any

                                  16   privileged information (including as set forth in the produced documents) other than to the Court.

                                  17   The Special Master’s process and report will not disclose any confidential information belonging

                                  18   to non-Guardant entities other than to the Court. Should the Special Master’s process seek to

                                  19   disclose confidential (but not privileged) documents or information belonging to Guardant within

                                  20   the process or report, the Special Master shall notify the Parties and the Parties will promptly meet

                                  21   and confer as to the appropriate designation of such information, i.e., as subject to the protective

                                  22   order in the underlying matter.

                                  23                15. Pursuant to Rule 53(e), the Special Master shall file any orders, reports, or

                                  24   recommendations with the Court under seal by e-filing the document as such, as required by Civil

                                  25   Local Rule 79-5(a). In addition, the Special Master shall email copies of his orders, reports, or

                                  26   recommendations to the Parties and the Court.

                                  27

                                  28   1
                                           The Parties selected President’s Day in their stipulation.
                                                                                            3
                                   1                16. Pursuant to Rule 53(b)(2)(D) and 53(f), any party wishing to file objections to or a

                                   2   motion to adopt or modify the Special Master’s order, report, or recommendation must file such

                                   3   objection or motion with the Court by February 20, 2020. The party filing the objection or

                                   4   motion shall submit with such objection or motion any record necessary for the Court to review

                                   5   the Special Master’s order, report, or recommendation, including any transcripts of proceedings

                                   6   before the Special Master and any documents submitted by the parties in connection with the

                                   7   Special Master’s order, report, and recommendation.

                                   8                17. Pursuant to Rule 53(f)(1), in acting on an order, report, or recommendations of the

                                   9   Special Master, the Court shall afford each party an opportunity to be heard and, at its discretion,

                                  10   may receive evidence and may adopt or affirm, modify, wholly or partly reject or reverse,

                                  11   resubmit to the Special Master with instructions, or make any further orders it deems appropriate.

                                  12   Pursuant to stipulation, the Parties will be heard on February 25, 2020 at 10:00 a.m.
Northern District of California
 United States District Court




                                  13          IV.      OTHER MATTERS

                                  14                18. Pursuant to Rule 53(b)(2)(B), the Special Master may communicate ex parte with the

                                  15   Court at any time. Pursuant to stipulation, the Special Master shall not communicate ex parte with

                                  16   any party, third-party witness, or counsel for any party or third-party, except as provided above in

                                  17   paragraphs 8 and 11.

                                  18                19. Pursuant to Rule 53(b)(2)(C), the Special Master shall maintain orderly files consisting

                                  19   of all documents submitted to him by the parties and any of his written orders, reports, and

                                  20   recommendations.

                                  21   ////

                                  22   ////

                                  23   ////

                                  24   ////

                                  25   ////

                                  26   ////

                                  27   ////

                                  28   ////
                                                                                              4
                                   1          20. Pursuant to Rules 53(b)(2)(E) and 53(g), the Special Master shall be compensated at an

                                   2   hourly rate of $600.00 for his services pursuant to this order. The Special Master shall prepare an

                                   3   invoice for his services, which he shall provide to the Parties. The Special Master’s invoice shall

                                   4   be paid promptly and in full by PGDx. The Court will review this allocation no later than at the

                                   5   conclusion of these proceedings and will adjust the allocation, as appropriate, after affording the

                                   6   Parties an opportunity to be heard.

                                   7          SO ORDERED.

                                   8   Dated: December 18, 2019

                                   9

                                  10
                                                                                                    SUSAN VAN KEULEN
                                  11                                                                United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
